 iIn the Matter of ST. Louis AIRPLANE DIvIsION CURTISS-WRIGHT COR-PORATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTNo. 9Case No. R-0119.-Decided November 00, 1940Jurisdiction:airplane manufacturing industry.Investigation and Certification of Representatives:existence of question :conflicting claims of rival representatives; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees, including working foremen, but excluding foremen heading depart-ments and whose work is strictly supervisory, and all engineers, office workers,tool designers, stock clerks, stock chasers, production planning workers, stock-room attendants, inspectors, watchmen, and porters.Taylor, Chasnoff and Willson,byMr. John H. Cunningham, Jr.,ofSt. Louis, Mo., for the Company.BartleycfMayfield,byMr. Waldo C. Mayfield,of St. Louis, Mo.,andMr. Paul R. Hutchings,of Washington, D. C., for the I..A. M.Mr. Fred J. Ho ff meister,of St. Louis, Mo., for the Independent.Mr. Harold M. Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 5, 1940, International Association of Machinists, Dis-trict No. 9, herein called the I. A. M., filed a petition with the RegionalDirector- for the Fourteenth Region (St. Louis, Missouri) allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Curtiss-Wright Corporation, St. Louis Air-plane Division, Robertson, Missouri, herein called the Company, andrequesting all investigation and certification of representatives pur'scant to Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.-On October 11, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.28 N. L. It. B., No. 1129 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 21, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the I. A. M.,and the Aircraft Independent Vertical- Labor Union, herein called theIndependent.Pursuant' to the notice, a hearing was held on October28, 1940, at St. Louis, Missouri, before L. N. D. Wells, Jr., the TrialExaminer duly designated by the Board. The Company, the I. A. M.,and the Independent were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections -to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board on November 12, 1940, at Washington, D. C.The I. A. M. was represented by counsel and participated in theargument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCurtiss-Wright Corporation, a Delaware corporation, operates atRobertson, Missouri, a plant known as the Curtiss-Wright Corpora-tion, St. Louis Airplane Division, herein called the St. Louis plant,where it is engaged in the manufacture, sale, and distribution of air-planes and airplane parts.During the first nine months of 1940 theCompany produced at its St. Louis plant, the only plant involved inthis proceeding, airplanes and airplane parts amounting to more than$600,000 in value, over 99 per cent of which were shipped to customersoutside the State of Missouri.During the same period, raw materialsconsisting of steel, timber, cotton, wool, copper, lead, zinc, glass, rubber,and leather, valued at $500,000, were used at the St. Louis plant,approximately 97 per cent of-which were transported to the St. Louisplant from points outside the State of Missouri.The Company employs approximately 2,000 employees at its St.Louis plant.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District No. 9, is a labororganization affiliated with the American Federation of Labor, andadmitting to membership employees of the Company.Aircraft Independent Vertical Labor Union is an unaffiliated labororganization admitting to membership employees of the Company. ST. LOUIS AIRPLANE DIVISION CURTISS-WRIGHT CORP.III.THE QUESTION CONCERNING REPRESENTATION31On August 21, 1939, the Company entered into i collective bargain-ing agreement with the I. A. Al., operative for one year, with provisionfor automatic renewal for one year thereafter, unless either partyshould give notice of "a desire to negotiate a new agreement" more thanthirty days prior to the'expiration date of the agreement. ' On July 18,1940, the I. A. M. notified the Company that it desired to negotiate anew agreement.On July 19, 1940, the Company was advised by theIndependent that it represented a majority of the employees in the St.Louis plant and that it desired to negotiate an agreement with the Com-pany "instead of the contract [then] in force" with the I. A. M. TheCompany forwarded the Independent's notice to the I. A. M. and nonegotiations between the Company and the I. A. M. or the Independenthave taken place since that time.,At the hearing, there was introduced in evidence a statement of theRegional Director showing that the I. A. M. and the Independent eachrepresent a substantial number of employees within the units they claimto be appropriate.,We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to, labor disputes burdening and obstructing commerceand, the free flow of commerce.V.THE APPROPRIATE UNITThe I. A. M. contends that an appropriate bargainingunit consistsof all productionand maintenanceemployees, including working fore-men, but excluding foremen who head departments and whose work isstrictly supervisory,and allengineers, office workers, tool designers,stock clerks, stock chasers, production planning worker's, stockroomattendants,inspectors,watchmen, and porters.The Independentclaims that all employees of the Company, excludingsupervisory em-ployees who have a right to hire and discharge, constitute an appropri-ate unit.'The statement showed that on October 19, 1940,the I.A. M. and the Independent, re-spectively,had signed membership cards of 311 and 333 of the approximately1131 and1900 employees in the respectiveunitsclaimed by them to be appropriate 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe sole issue before the Board is whether the engineers, office work-ers, tool designers, stock clerks, stock chasers, production planningworkers, stockroom attendants, inspectors, watchmen, and portersshould be included within, or excluded from, the bargaining unit.Asto this, the Independent claims that the work of all employees in itsproposed unit is essential to plant'operation and thus all such employeesbelong within a single bargaining' unit.The Company takes a neutralposition as to the unit.The evidence reveals that on July 12, 1939, the Company and theI.A. M. entered into an agreement defining a bargaining unit identicalto that now claimed by the I. A. M. to be appropriate, and consentingto the holding of an election by the Board's Regional Director to ,deter-mine whether the I. A. M. represented a majority of the employees inThat-unit.2The consent election was held on the basis of such a unit onAugust 4, 1939, and resulted in a majority vote for the I. A. M. On'August 21, 1939, the I. A. M. and the Company entered into a collectivebargaining agreement which, according to the uncontroverted testi-mony of Lloyd Weber, the I. A. M.'s business representative, embracedthe same unit as is now claimed by the I. A. M. to be appropriate.'The record reveals no sufficient reason-for departing from the unitthat has formed the basis of past bargaining between the Company andits employees. In view of all the evidence, we find that all productionand maintenance employees, employed by the Company at its St. Louisplant including working foremen, but excluding foremen who headdepartments and whose work is strictly supervisory, and all engineers,officeworkers, tool designers, stock clerks, stock chasers, productionplanning workers, stockroom attendants, inspectors, watchmen, andporters, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collective bar-gaining and otherwise'effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.We shall accord.ingly direct that `such an election be held.For the purpose of deter-mining eligibility to vote, we shall direct the use of the Company's lastregular I pay roll immediately preceding this Direction of Election,2 Because of dissatisfaction over the progress of negotiations with theCompany, theIA.M had called a stoke onMarch1, 1939.The strike was finally settled on August21, 1939,after the consent election had been held and the Company had entered into acollective bargaining agreementwith the I. A M3 The contract,a copy of whichwas introduced in evidence at the hearing, referred to theunit only in general terms, piovidmg for therecognitionof the I Aâlas "the exclusivebargaining agency for the production and maintenance employees " ' ST. LOUIS AIRPLANE DIVISION CURTISS-WRIGHT CORP.33-including employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were then or;hall have since been temporarily laid off, but excluding those whoshall have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of, employees of Curtiss-Wright Corporation, St. Louis Air-plane Division, Robertson, Missouri, within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees employed by theCompany at its St. Louis plant, including working foremen, but exclud-ing foremen heading departments and whose work is strictly super-visory, and all engineers, office workers, tool designers, stock clerks,stock chasers, production planning workers, stockroom attendants,inspectors, watchmen,"ancl porters, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section0 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor'Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Curtiss-Wright Corporation, St. Louis Airplane Division, Rob-eAson, Missouri, an election by secret ballot shall be conducted as earlyas possible but not later than thirty (30) days from the date of thisDirection, under the direction and-supervision of the Regional Direc-tor for the Fourteenth Region, acting in this matter as the agent forthe National Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production and main-tenance employees of Curtiss-Wright Corporation, St. Louis AirplaneDivision, including working foremen, whose names appear upon thepay roll immediately preceding this Direction, including employeeswho did not work during such pay-roll period because they were ill oron: vacation, and employees who were then or shall have since beentemporarily laid off, but excluding foremen heading departments andwhose Work is strictly supervisory, and all engineers, office Workers, 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDtool designers, stock clerks, stock chasers, production planning work-ers, stockroom attendants,inspectors,watchmen, and porters, andemployees who shall have since quit or been discharged for cause, todetermine whether they desire to be represented by International Asso-ciation of Machinists, District No. 9, or by Aircraft Independent Ver-ticalLabor Union, or by'neither, for the, purposes of collectivebargaining.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 11, 1911On. November 20, 1940, the National Labor Relations Boardissued its Decision and Direction of Election in the above-entitledproceedings.'Pursuant to the Direction of Election,an electionby secret ballot was conducted on December 12, 1940, under the direc-tion and supervision of the Regional Director for the Four-teenth Region (St. Louis, Missouri).On December 13, 1940, theRegional Director, acting pursuant to Article III, Section 9, ofNational -Labor Relations Board Rules and Regulations-Series 2,as amended,issued an Election Report; copies of which were ' dulyserved upon the parties., No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.As the balloting and the results thereof, the Regional Directorreported as follows :Total number of ballots cast--------------------------------867Total number of ballots counted---------------------------Total number of votes for International Association of Ma-866chinists,District No. 9------------------------------------ 589Total number of votes for Aircraft Independent Vertical LaborUnion----------------------------------------------------250Total number of votes for neither organization---------------18Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------1Total number of challenged votes----------------------------9Since the challenged ballots could have no effect on the results\of the election, it is unnecessary to make any determination withrespect thereto.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelationsAct, 49 Stat.449, and pursuanttoArticleIII, Sections ST. LOUIS AIRPLANE DIVISION CURTISS-WRIGHT CORP.. 358 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that International Association, of Ma-chinists,DistrictNo. 9, affiliated with the American Federation ofLabor, has been designated and selected by a majority of all pro-duction and maintenance employees employed by Curtiss-WrightCorporation,St.Louis Airplane Division,Robertson,Missouri, in-cluding working foremen,but excluding foremen heading depart-ments and whose work is strictly supervisory,and all engineers,officeworkers,tool designers,stock clerks,stock chasers, production plan-ning workers,stockroom attendants,inspectors,watchmen, and port-ers, as their representative for the purposes of collective bargaining,and that, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, International Association of Machinists, Dis-trictNo. 9,affiliated with the American Federation of Labor, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages,hours ofemployment,and other conditions of employment.28 N. L. R. B., No. 11a.41 3UO7-42-N of 284